Citation Nr: 1127706	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for basal cell carcinoma, residuals, and actinic keratosis, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the Veteran's claims.

In November 2009, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

At the time of the Veteran's December 2007 Substantive Appeal, he asserted his right to be heard by the Board.  The RO scheduled the Veteran to appear before the Board at the RO in Nashville, Tennessee, on March 19, 2009; however, the Veteran cancelled his hearing by a statement dated on March 10, 2009.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2010). 

The Board notes that the May 2007 rating decision also denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran perfected his appeal as to such issue by a December 2007 Substantive Appeal.  An April 2011 rating decision issued by a Decision Review Officer (DRO) granted the Veteran's claim.  Thus, the DRO's April 2011 action represents a full grant of the benefit sought as to the Veteran's claim of entitlement to service connection for hypertension and the Board will confine its consideration to the issues set forth on the decision title page.

At the time of the Board's November 2009 remand, it directed the RO to develop the issue of entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU), as such had been raised by the record.  To date, it does not appear that the RO has developed or adjudicated the issue and it thus referred again to the RO for appropriate action.  



FINDINGS OF FACT

1.  The most probative evidence of record indicates that the Veteran's right knee disability is not related to his period of active service or to any incident therein.

2.  The most probative evidence of record indicates that the Veteran's left knee disability is not related to his period of active service or to any incident therein.

3.  Resolving all doubt in the favor of the Veteran, the Veteran's basal cell carcinoma, residuals, and actinic keratosis, are related to his period of active.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A left knee disability was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Basal cell carcinoma, residuals, and actinic keratosis, were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In December 2006, before the initial adjudication of the claims, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims. He was told that he needed to provide the names of persons, agency, or company who had additional records to help decide his claims.  He was informed that VA would attempt to review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, and obtain service, VA, or private treatment records as indicated.

In December 2006, the Veteran was also informed as to the appropriate disability rating or effective date to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.

Therefore, adequate notice was provided to the veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Most recently, the Veteran was afforded VA examinations as to his knees and basal cell carcinoma, residuals, and actinic keratosis, in December 2010, and specific opinions as to his claims were obtained.

In this case, the Veteran's service treatment records and all identified and authorized post-service treatment records relevant to the issues on appeal have been requested or obtained.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

Additionally, the Board finds there has been substantial compliance with its November 2009 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC sought additional information from the Veteran as to any outstanding treatment records and obtained additional private treatment records.  The AMC afforded the Veteran VA examinations and issued a Supplemental Statement of the Case in April 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection for arthritis and malignant tumors may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Right and Left Knee Disabilities

The Veteran asserts entitlement to service connection for right and left knee disabilities on the basis that he was a paratrooper during service and incurred a number of "hard landings."

The first requirement for service connection, evidence of a current disability, is met.  There is no dispute that the Veteran has been diagnosed with right and left knee disabilities.  On VA examination in December 2010, the Veteran was diagnosed with degenerative joint disease of both knees. 

The first question in the present case arises from the second requirement for service connection, evidence of in-service occurrence or aggravation of a disease or injury.  In this regard, the Board notes that the Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of either a right or left knee disability.  At the time of his June 1969 service separation physical examination, no knee abnormalities were noted and the Veteran did not report a history of bilateral knee pain or problems.  

At the time of the Veteran's December 2010 VA examination, he denied specific injury to his knees during service, instead reporting that he was a paratrooper and performed 17 jumps during service.  He reported that he began to experience bilateral knee pain in the early 1990's.  Thus, it is clear to the Board that the Veteran asserts that while he did not incur a specific bilateral knee injury during service, his history of parachute jumping resulted in his current degenerative joint disease of the bilateral knees.  In this regard, the Board notes that the Veteran's service separation document, his DD-214, indicates that he holds a parachute badge.  

Based on the foregoing, that the Veteran's service treatment records are silent for a bilateral knee injury, and the Veteran does not contend otherwise, and that the Veteran reported the onset of his bilateral knee pain as more than 20 years subsequent to separation from service, the Board finds that the second requirement for service connection, evidence of an in-service incurrence or aggravation of a disease or injury, has not been met.

Assuming arguendo that there exists evidence of an in-service incurrence or aggravation of a disease or injury related to the Veteran's bilateral knees, the Board now turns to a discussion of whether the third requirement for service connection, evidence of a nexus, or causal relationship, is met.  On this issue, there are of record a number of nexus opinions.

VA treatment records dated in July 2003 indicate that the Veteran complained of some aching and stiffness of his knees, especially after working all day.  He reported that he was a paratrooper during his military service and had several hard landings.  The treatment provider opined that such may have contributed to the development of arthritis.

In December 2006, one of the Veteran's private treatment providers submitted a letter on the Veteran's behalf.  The private treatment provider reported that the Veteran was a paratrooper in the military and that such may very well be a contributing source to the arthrosis in his left knee shown on radiography.  

VA treatment records dated in February 2007 indicate that a VA physician filled out a pre-printed form and indicated that it was at least as likely as not that the Veteran's bilateral knee arthritis was related to his military service.  

It is significant that there is no evidence that the private treatment provider, in December 2006, or the VA treatment providers, in July 2003 and February 2007, had the opportunity to review the Veteran's claims file.  Review of a veteran's claims file, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for a private medical opinion, and such opinion may not be discounted solely because the private clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, however, review of the Veteran's claims file would have provided the Veteran's private treatment provider and the two VA treatment providers an opportunity to review the Veteran's service treatment records.  Specifically, they would have had the opportunity to consider that there is no evidence of complaint, treatment, or diagnosis of a bilateral knee disability during service, and that upon medical examination at the time of the Veteran's separation from service, he presented without abnormality as to either knee.  The private treatment provider and the two VA treatment providers would have also had the opportunity to consider evidence, in the form of the Veteran's lay statements that his bilateral knee pain did not begin until the early 1990's.  

Further, the Board notes that in assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the Veteran's private treatment provider and the two VA treatment providers failed to provide a useful medical rationale for the opinions offered, or provide greater substantiating evidence in support of their opinions.  

Based on the foregoing, the fact that the Veteran's private treatment provider and the two VA treatment providers did not have the opportunity to review the Veteran's claims file containing relevant evidence, as well as the fact that such opinions were rendered without sufficient rationale, the Board finds that their opinions are of little probative value.

The Veteran underwent VA examination in April 2007.  At that time, subsequent to review of the Veteran's claims file and physical examination, the examiner reported that he was unable to resolve the issue of whether the Veteran's current bilateral knee arthritis was related to service without resorting to mere speculation because there was no bilateral knee condition in the past.  The Veteran asserted that he experienced the gradual onset of bilateral knee pain 10-12 years prior.  He denied knee surgeries and reported that he took daily over-the-counter medication for his progressively worse bilateral knee pain.  

As the VA examiner, in April 2007, was unable to render an opinion without resorting to mere speculation, and did not provide a sufficient basis for his conclusion that he could not render an opinion without resorting to mere speculation, the Veteran was afforded an additional VA examination in December 2010.  At that time, the examiner noted that the Veteran's reported in-service history of parachute jumping, with 17 jumps.  He noted that the Veteran denied specific injury to the knees during service.  He noted that the Veteran reported the onset of bilateral knee aching and stiffness in the early 1990's.  He noted the Veteran's 2006 acute injury to the left knee and treatment with physical therapy and injections.  He noted that the Veteran's knees were painful with extended standing or walking.  Subsequent to review of the Veteran's claims file and physical examination, the examiner reported that the Veteran's degenerative joint disease, bilateral knees, was less likely than not due to military service.  The examiner reasoned that although the Veteran was involved in activities that could cause occult injury to the knees, the time from potential injury to the onset of his symptoms spanned greater than 20 years.  The examiner further reasoned that the Veteran's radiographical findings were minimal relative to what would be expected from traumatic injury occurring now four decades prior.  The examiner opined that significant though occult injury would be expected to cause persistent symptoms within a few years, five or ten years at the most.  He reported that significant injury during service would certainly be expected to produce more severe degenerative changes by the time such became present, and that the present findings were most consistent with normal aging.  

The Board accepts the VA examiner's opinion, rendered in December 2010, as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, including the Veteran's lay statements, the Board finds such opinion probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).

While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right and left knee disabilities and his period of service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements that his right and left knee disabilities are related to service to be less probative than the opinion rendered by the VA examiner in December 2010 as the Veteran is not competent to opine on such a complex medical question.  Thus, the Board finds that the probative value of the VA examiner's opinion outweighs the probative value of the Veteran's statements due to the VA examiner's professional expertise.  Consequently, the most probative evidence of record does not support the conclusion that the Veteran's right and left knee disabilities are related to his period of active service, or to any incident therein.

In sum, the Board is left with no documented complaints or findings of a bilateral knee disability during service, no documented complaints or findings of a bilateral knee disability until decades after separation from service, as well as a medical opinion to the effect that the Veteran's right and left knee disabilities are not etiologically related to service.  Thus, service connection for right and left knee disabilities is not warranted on a direct basis.  Further, service connection on a presumptive basis is not warranted as there is no evidence that the Veteran's right or left knee disabilities, each diagnosed as degenerative joint disease, manifested to a compensable degree within one year of separation from service.  

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left knee disabilities, the benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Basal Cell Carcinoma, Residuals, and Actinic Keratosis

The Veteran asserts entitlement to service connection for basal cell carcinoma, residuals, and actinic keratosis, on the basis that he was exposed to herbicides during service in the Republic of Vietnam and such caused his basal cell carcinoma, residuals, and actinic keratosis.  

The Board notes here that during the appellate period the Veteran was separately awarded service connection for chloracne based on exposure to herbicides during service in the Republic of Vietnam.  As the decision herein grants the Veteran's claim of entitlement to service connection for basal cell carcinoma, residuals, and actinic keratosis, on a direct basis, further inquiry as to the Veteran's presumed exposure to herbicides while serving in the Republic of Vietnam, or whether his current skin disabilities, beyond that of chloracne, are related to such exposure, is not required.

The first requirement for service connection, evidence of a current disability, is met.  There is no dispute that the Veteran has been treated for basal cell carcinoma and has residuals thereof, as well as actinic keratosis.

Private treatment records dated in February 2005 indicate that a basal cell carcinoma was excised from the Veteran's right temple.  Private treatment records dated in November 2005 indicate that the Veteran presented with scaling, erythematous actinic keratosis on his right sun-exposed arm.

VA treatment records include record of the Veteran's examination in conjunction with his October 2006 Agent Orange registry.  At that time, the Veteran reported that he developed boils on his arms that started as blackheads and that he was treated with antibiotics for a lymph node infection during service.  No diagnosis was provided.  

One of the Veteran's private treatment providers, Dr. H., submitted a letter on the Veteran's behalf in November 2006.  Dr. H. reported that the Veteran had been under his care for basal cell carcinoma and actinic keratosis.  Private treatment records dated in November 2006 indicate that the Veteran presented for monitoring of his previous excision of basal cell carcinoma on his scalp.  He complained of irritated areas on his scalp and temple and was diagnosed with three actinic keratoses.  

The second requirement for service connection, evidence of an in-service occurrence or aggravation of a disease or injury, is also met.

The Veteran's service treatment records include treatment for skin complaints.  While the Veteran contends that he was hospitalized for a mysterious illness related to herbicide exposure with IV antibiotic therapy, his service treatment records are silent for the same.  The Veteran's service treatment records do indicate, however, that he presented with a boil on the left side of his face in April 1962; a perianal fistula in December 1967, and hospitalization in the summer of 1967 for a perirectal abscess.  At the time of his service separation examination in June 1969, no skin abnormality was noted; however, the Veteran reported a history of boils.

Related to his claim of entitlement to service connection for chloracne, the Veteran submitted a November 2007 statement regarding his in-service skin problems.  He reported that he experienced increased oiliness of the skin and the development of small blackheads on his face and upper body, as well as several fluid-filled cysts on his chest and arms, swelling in the lymph nodes, and several boils on his face, elbows, and arms.  

As the first and second requirements of service connection are met, the Board turns to the third requirement, whether there is evidence of a nexus between an in-service injury or disease and the current disability.  In the present case, the Board finds evidence of such a nexus.

The Veteran underwent VA examination in December 2010.  The examiner noted that the Veteran had two separate lesions treated in 2005 and 2006, and that such began as small papules and gradually enlarged.  He noted that the Veteran's actinic keratoses had been treated off and on for many years, and that when a lesion appeared, it was treated was freezing therapy and resolved.  The examiner reported that there had been no skin disease treatment within the past year.  Subsequent to review of the claims file and physical examination of the Veteran, the examiner reported that the relationship between the two conditions, basal cell carcinoma and actinic keratoses, could not be medically determined without resorting to mere speculation.  He asserted that both conditions were significantly influenced by excess exposure to sun with resulting sun-induced damage to cellular DNA causing abnormal growth of skin cells (neoplasia) which may present as actinic keratoses (pre-malignant neoplasia) or basal cell carcinoma (malignant neoplasia).  He opined that service in Vietnam or indeed the southern United States would be expected to result in excessive sun exposure or sunburn which may give rise to such lesions.  He also opined that sun exposure or sunburn prior to service or after service many have caused the damage leading to the specific lesions.   

While the examiner did not use specific language indicating that it was as likely as not that the Veteran's basal cell carcinoma, residuals, and actinic keratoses, were related to his period of active service, he did opine that sun exposure or sunburn incurred in the Republic of Vietnam or the southern United States would be expected to give rise to the lesions that became basal cell carcinoma or actinic keratoses.  Thus, while the examiner reported that he could not opine as to the relationship between the Veteran's basal cell carcinoma, residuals, and actinic keratoses, and service without resorting to mere speculation, he indeed opined that  the skin conditions were significantly influenced by excess exposure to sun with resulting sun-induced damage to cellular DNA causing abnormal growth of skin cells, and that such sun exposure to sun could have occurred in the Republic of Vietnam of the southern United States.  The Board accepts such as sufficient evidence of a nexus. 

Here, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Given the in-service documentation of treatment for skin complaints and the medical opinion of record that supports the conclusion that the Veteran's basal cell carcinoma, residuals, and actinic keratoses are as likely as not related to his sun exposure during service in Vietnam, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for basal cell carcinoma, residuals, and actinic keratoses.  As such, the Veteran's claim is granted.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for basal cell carcinoma, residuals, and actinic keratosis, to include as a result of exposure to herbicides, is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


